    Case 19-00961-5-JNC                    Doc 19 Filed 06/27/19 Entered 06/27/19 09:38:54           Page 1 of 4


                                         UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF NORTH CAROLINA
                                              FAYETTEVILLE DIVISION

 In Re:
 JAMES LINWARD NIXON AND ALICIA                                            CASE NO. 19-00961-5-JNC
 ELANOR GREENIDGE-NIXON                                                    CHAPTER 13

 Social Security No.xxx-xx-5562 and xxx-xx-9514
 Address:3838 Marksbury Drive, Apt 103,Fayetteville, NC 28314-


                                                                 Debtors

                                            NOTICE OF OBJECTION TO CLAIM

         The Debtors have filed an objection to your claim in this bankruptcy case.

       Your claim may be reduced, modified, or eliminated. You should read these papers carefully and
discuss them with your attorney, if you have one.

       If you do not want the court to eliminate or change your claim, then on or before July 27, 2019, you
or your attorney must file with the court, pursuant to Local Rule 9014-1, a written response, an answer
explaining your position, and a request for hearing at:

                              U.S. Bankruptcy Court, P.O. Box 791, Raleigh, N.C. 27602.

       If you mail your response to the court for filing, you must mail it early enough so that court will
receive it on or before the date stated above.

         You must also send a copy to:

                                                             John T. Orcutt
                    Objector’s Attorney’s                    Attorney
                    Name & Address:                          6616-203 Six Forks Rd.
                                                             Raleigh, N.C. 27615

                                                             Joseph A. Bledsoe, III
                    Name & Address of                        CHAPTER 13 TRUSTEE
                    Others to be served:                     Post Office Box 1618
                                                             New Bern, NC 28563

        If a response and a request for hearing is filed in writing on or before the date set above, a hearing
will be conducted on the objection to claim at a date, time and place to be later set and all parties will be
notified accordingly.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the
objection to your claim.
   Case 19-00961-5-JNC   Doc 19 Filed 06/27/19 Entered 06/27/19 09:38:54   Page 2 of 4


Dated: June 27, 2019
                                        LAW OFFICES OF JOHN T. ORCUTT, P.C.

                                         s/ Josh Hillin
                                        Josh Hillin
                                        Attorney for Debtors
                                        N.C. State Bar No: 28288
                                        6616-203 Six Forks Rd.
                                        Raleigh, N.C. 27615
                                        Telephone: (919) 847-9750
                                        Fax: (919) 847-3439
                                        Email: postlegal@johnorcutt.com
Case 19-00961-5-JNC                  Doc 19 Filed 06/27/19 Entered 06/27/19 09:38:54               Page 3 of 4


                                     UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF NORTH CAROLINA
                                          FAYETTEVILLE DIVISION

 In Re:
 JAMES LINWARD NIXON AND ALICIA                                        CASE NO. 19-00961-5-JNC
 ELANOR GREENIDGE-NIXON                                                CHAPTER 13

 Social Security No.xxx-xx-5562 and xxx-xx-9514
 Address:3838 Marksbury Drive, Apt 103,Fayetteville, NC 28314-


                                                           Debtors

                                                   OBJECTION TO CLAIM

NOW COMES the Debtors above-named, through counsel, who respectfully object to the proof of
claim (Claim # 21 in the amount of $74,218.39) (“claim”) filed by the creditor ISLANDCAP LLC
(“creditor) and dated May 28, 2019, for the following reasons:

Upon information and belief, the Debtors left while the home was in foreclosure and they are no longer
in possession of the property.

WHEREFORE, the Debtors pray that the Court enter an Order determining the claim to be totally
"unsecured".


Dated: June 27, 2019
                                                                 LAW OFFICES OF JOHN T. ORCUTT, P.C.

                                                                  s/ Josh Hillin
                                                                 Josh Hillin
                                                                 N.C. State Bar No: 28288
                                                                 6616-203 Six Forks Road
                                                                 Raleigh, N.C. 27615
                                                                 Telephone: (919) 847-9750
                                                                 Fax: (919) 847-3439
                                                                 Email: postlegal@johnorcutt.com
Case 19-00961-5-JNC       Doc 19 Filed 06/27/19 Entered 06/27/19 09:38:54             Page 4 of 4


                                CERTIFICATE OF SERVICE

 I, Charlene Ennemoser, certify under penalty of perjury that I am, and at all times hereinafter
 mentioned was, more than eighteen (18) years of age and that on June 27, 2019. I served copies
 of the foregoing NOTICE OF OBJECTION and OBJECTION TO CLAIM by regular first-
 class U.S. mail, addressed to the following parties:

 ISLANDCAP LLC
 Attn: Managing Agent
 3611 South Harbor Boulevard
 Suite 100
 Santa Ana, CA 92704-

 and by automatic electronic noticing upon the following Trustee:

 Joseph A. Bledsoe, III
 Chapter 13 Trustee
                                              s/ Charlene Ennemoser
                                             Charlene Ennemoser
